Case 8:20-cv-01451-CEH-JSS Document 19 Filed 10/05/20 Page 1 of 2 PageID 87


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

AIMEE O’NEIL,

       Plaintiff,

v.                                                              Case No: 8:20-cv-1451-T-36JSS

STATE OF FLORIDA,

       Defendant.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on September 14, 2020 (Doc. 16).             In the Report and

Recommendation, Magistrate Judge Sneed recommends that: (1) Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis (Dkt. 1) be denied without prejudice; (2) Plaintiff’s Complaint (Doc.

5) be dismissed without prejudice and with leave to file an amended pleading that complies with

the Federal Rules of Civil Procedure within twenty (20) days of the date the Report and

Recommendation becomes final; and (3) Plaintiff’s Motion for Declaratory Judgment (Doc. 13)

be denied as moot. All parties were furnished copies of the Report and Recommendation and were

afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections

were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
Case 8:20-cv-01451-CEH-JSS Document 19 Filed 10/05/20 Page 2 of 2 PageID 88


       ORDERED AND ADJUDGED:

       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 16) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 1) is DENIED

              without prejudice.

       (3)    Plaintiff’s Complaint (Doc. 5) is DISMISSED without prejudice. Plaintiff is

              granted leave to file an amended pleading that complies with the Federal Rules of

              Civil Procedure within twenty (20) days from the date of this Order. Failure to

              file an amended complaint within the time provided may result in this action

              being dismissed without further notice from the Court.

       (4)    Plaintiff’s Motion for Declaratory Judgment (Doc. 13) is DENIED as moot.

       DONE AND ORDERED at Tampa, Florida on October 5, 2020.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                              2
